Citation Nr: 0101791	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to July 
1988.  The veteran died on August [redacted], 1998.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an November 1998 rating decision of the 
Department of Veterans Affairs (VA) issued in December 1998 
by the Regional Office (RO) in Cleveland, Ohio, which, in 
pertinent part, denied service connection for cause of death 
and entitlement to DIC under 38 U.S.C.A. §§ 1151. 

A personal hearing was scheduled at the RO on December 21, 
1999.  Since the appellant failed to appear for her scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2000).  Accordingly, the Board will proceed without further 
delay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died in August 1998, at the age of 50.  

3.  The Certificate of Death reflects that the immediate 
cause of his death was complications of end-stage liver 
failure; there were no listed contributory causes of death.

4.  At the time of the veteran's death, service connection 
was in effect for service-connected cervical disc disease 
with myopathy, and myopathy of the left upper extremity, 
rated as 60 and 20 percent disabling, respectively; the 
veteran had also been in receipt of a total compensation 
rating based on individual unemployability since June 1996.

5.  Alcohol abuse was first present after service and there 
is no medical evidence linking such to service or a service-
connected disability.

6.  The veteran's service-connection cervical disc disease 
with myopathy or myopathy of the left upper extremity did not 
cause or worsen his liver disorder, nor did they cause or 
contribute to his death.

7.  There is no competent medical evidence linking the 
veteran's cause of death to medical treatment, or the absence 
of such treatment, administered by the VA.


CONCLUSIONS OF LAW

1.  Alcohol abuse was not incurred in service, nor was it 
proximately due to, the result of, or worsened by a service-
connected disability.  38 U.S.C.A. §§ 1110; 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2000).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.312 (2000).


3.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) have not been met.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is cognizant of the RO's denying the appellant's 
claims as "not well grounded".  However, in reviewing the 
decision and the statement of the case, it becomes clear that 
the RO considered all of the relevant evidence of record and 
furnished all of the relevant law and regulations.  
Accordingly, the Board may proceed with a decision on the 
merits of the appellant's claims without prejudice to the 
appellant.  See Bernard v Brown, 4 Vet. App. 384 (1993).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims have been 
properly developed as the veteran's service medical and VA 
treatment records, including those for his most recent 
hospitalizations in 1998, have been associated with the file.  

Background

A review of the veteran's service medical records does not 
reveal any complaints or diagnoses of, or treatment for, 
alcohol abuse or a liver disorder during service.

The veteran suffered a neck injury in 1976 as a result of an 
ejection seat incident.  In September 1985, he underwent a 
C4-C5 anterior cervical diskectomy without fusion for 
myelopathy secondary to a herniated cervical disc.  The 
veteran return to flight status as a fixed wing pilot.  In 
1986, he noticed an increase in neck and low back pain with 
muscle spasms, fasciculations on the right biceps, and lower 
extremity weakness.  A February 1988 Medical Board evaluation 
recommended the veteran as unfit for duty on the basis of his 
myelopathy and cervical herniated disc, C4-C5.  

A May 1988 Walter Reed Army Medical Center (WRAMC) statement 
indicated that the veteran had been operated on a second time 
in July 1987 to remove another disc at C6-C7 and to 
decompress the spinal cord.  However, the damage to the 
spinal cord did not reverse as it had before, and there was 
persisting spasticity and asymmetry in the reflexes of lower 
extremities.  The veteran was left with significant 
neurological abnormality, which was unlikely to improve, and 
his ability to work was permanently impaired.  The veteran 
received a medical discharge and retired with a 60 percent 
rating because of cervical myelopathy and polyradiculopathy 
secondary to his disc disease.

At an October 1988 VA examination, the veteran reported that 
he smoked, that he drank four or five beers a day; that he 
was taking no medications; that he had pain in the neck, 
which radiated down to the legs with associated muscle spasm; 
and that he had to hire help because of his disability.  X-
rays indicated mild degenerative changes at C4-C5 and likely 
at C6-C7.  

A March 1989 rating decision granted service connection for 
postoperative cervical disc disease, C4-C5 and C6-C7, with 
residual myelopathy, and assigned a 60 percent evaluation, 
effective July 1988.  Except for total temporary ratings 
(TTR) for convalescence following cervical diskectomies in 
July 1989 and in May 1990, the 60 percent rating remained 
unchanged until the veteran's death.  

October 1989 VA examination and social survey reports 
indicate that the veteran complained that he frequently had 
pain; that he had spasms in his legs and back; that he had 
lost a great deal of his left muscle bulk in his left arm; 
and stated that he would not take pain pills as he had had 
problems with them in the past.  In a November 1989 rating 
decision issued in December 1989, the RO assigned a separate 
20 percent evaluation for left upper extremity myopathy, 
effective July 1989.   This rating was continued until the 
veteran's death.  

At an October 1996 VA examination, the veteran reported that 
he took 60 Percocet and 60 5 mg of Valium per month and 300 
mg of Tagamet twice daily; that he smoked a pack of 
cigarettes a day; that alcohol bothered him and that he drank 
very little alcohol (about four drinks per weekend).  On 
examination, the veteran arrived in a wheel chair and wore a 
brace that was anchored around the chest and extended up 
along the upper posterior neck with a headrest.  The veteran 
had pain in all extremes of motion of the neck.  CT scan and 
MRI reports shoed a thoracic disk at T7-T8 and bony stenosis 
at C4-C5 with 7 mm of canal patency in the anterior posterior 
direction.  The diagnoses included fusion of C4 to C6 
vertebrae with herniated cervical disk at C3-D4, severe 
spinal cord stenosis with cervical myelopathy with associated 
cervical rigidity and cervical paraspinal muscle spasm, 
cervical myelopathy, moderate handicap, but unable to work 
because of chronic spinal stiffness and spasticity.  

In a December 1996 rating decision, the RO determined that 
the veteran was entitled to individual unemployability (TDIU) 
effective June 1996, noting that the veteran was last 
employed in April 1994, that he was confined to a wheel chair 
and that, with few exceptions, any movement on his part 
resulted in pain and precluded all forms of gainful 
employment.

A January 1998 VA Medical Center (VAMC) in-patient report 
shows that the veteran underwent a C3-C4 decompressive 
cervical laminectomy.  A February 1998 rating decision 
granted a TTR for convalescence effective from January 7 
through February 1998, the a 60 percent rating thereafter.

A July 1998 VAMC in-patient report shows that the veteran was 
diagnosed as having severe alcoholic gastritis and was placed 
on Cimetidine with resolution of his symptoms.  The veteran 
had a history of alcohol abuse, drinking approximately one-
quarter to one-half liter per day, although the veteran 
reported he had been abstinent from alcohol for the prior six 
weeks.  Liver function tests were stable consistent with a 
chronic portal vein thrombosis.  The veteran was felt 
appropriate for treatment for chemical dependency but was 
unwilling to consider such treatment at the time.  The 
discharge diagnoses were alcoholic hepatitis, history of 
alcohol abuse, portal vein thrombosis and left inguinal 
epidermal cyst.  

August 1998 VA hospital reports show that the veteran was 
admitted for alcoholic hepatitis and spontaneous bacterial 
peritonitis on August 8, 1998, but he denied having had any 
alcohol since May 1998.  Before that the veteran had a 
history of heavy alcohol use.  The veteran underwent 
paracentesis for ascites, which revealed an elevated white 
blood count.  After a second paracentesis, an improvement was 
noted in the white count.  Increased liver function tests in 
a cholestatic pattern were also noted, but an ultrasound and 
CT scan were negative for obstruction.  During this admission 
the veteran repeatedly refused to take his medications but 
had finally agreed to take his medications at the time of the 
report's dictation.  There remained some question as to 
whether the veteran continued to use alcohol when he was not 
supervised.  The veteran had been evaluated by the chemical 
dependency program and had agreed to participate after being 
discharged from Ward 1D.  On examination, the veteran's 
abdomen showed very tense ascites and the liver was not 
palpable.  The veteran had acute renal failure, which was 
thought to be due to volume depletion.  The veteran was 
asking to go on pass the night of admission to 1D but was 
told that his lab tests would need to be checked to be sure 
that there was no rapid progression of his acute renal 
failure.  The following morning the lab test results, showing 
his renal function had worsened, were discussed with the 
veteran and the appellant, and VA staff stated that it would 
be best for the veteran to stay at the hospital.  The veteran 
made it clear that he would leave the hospital anyway, so he 
was given a pass on August 20, 1998 with instructions to 
liberalize his fluid intake and his Lasix was continued on 
hold.  The appellant was instructed that if the veteran's 
condition deteriorated, that she should immediately bring him 
back to the hospital.  Reportedly, she stated that he would 
be in good hands and that the VA should not worry.  Over the 
weekend, the veteran had a gradual but progressive decline in 
mental function.  The appellate called Sunday indicating that 
the veteran was not doing well physically and that he had not 
responded to her properly that morning.  VA advised her to 
either bring him back to the VAMC immediately or to call 911 
and have him transported to the Alexandria hospital.  She did 
the latter and the veteran was transferred from the 
Alexandria hospital to the VAMC, where he was admitted to the 
Medical Service on August 23 after having had an episode of 
hypoxemia on the day before admission.  Medical Service 
performed a paracentesis on the night of admission draining 
three liters of ascitic fluid and started the veteran on 
Lasix with improvement in oxygen saturations.   However, the 
veteran experienced a respiratory arrest and died early the 
morning of August [redacted], 1998.  The final diagnoses were 
respiratory arrest and liver failure.  Permission for an 
autopsy was denied.  The death certificate listed the 
immediate cause of death as complications of end-stage liver 
failure; no contributory causes were listed.    

In a November 1998 rating decision, the subject of this 
appeal, the RO denied service connection for cause of death 
and entitlement to DIC under 38 U.S.C.A. §§ 1151 and 1318 and 
established eligibility for Dependent's Education Assistance.
The appellant appealed the denial of service connection for 
cause of death and entitlement to DIC under 38 U.S.C.A. 
§ 1151.  She contends that the mixture of prescribed 
medications the veteran was taking and alcohol led to his 
development of liver disease, which resulted in his death.  
The appellant asserts that she is entitled to DIC benefits 
because the VAMC should never have granted her husband a pass 
knowing that his condition could deteriorate resulting in his 
death.

Service Connection Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2000); Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant's principal argument is that service connection 
for the cause of the veteran's death is warranted as it was 
caused by the mixture of prescribed medications the veteran 
was taking and his alcohol abuse, leading to his development 
of liver disease, which resulted in his death.
Line of Duty - Willful Misconduct

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.04.  With respect to alcohol abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, prohibits, effective for 
claims filed after October 31, 1990, payment for compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, Section 8052 also amended 
38 U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(n), 3.301.

The VA Office of General Counsel held in a precedential 
opinion that 38 U.S.C.A. § 105(a), as amended by the OBRA, 
precludes service connection for a disability resulting from 
alcohol or drug abuse on the basis of the disability's 
incurrence or aggravation in service or of a death resulting 
from such a disability.  The VA General Counsel further held, 
however, that the amendments made by OBRA do not preclude 
eligibility based on a disability, or death resulting from 
such a disability, secondarily service-connected under 
38 C.F.R. § 3.310(a).  See VAOPGPREC 2-98 (Feb. 10, 1998); 
see also VAOPGPREC 7-99 (June 9, 1999). 

Although the United States Court of Appeals for Veterans 
Claims (Court) held in Barela v. West, 11 Vet. App. 280 
(1998) that service connection, but not compensation, could 
be granted for drug or alcohol abuse on a secondary basis, 
service connection on a direct basis is precluded by 
38 U.S.C.A. § 105(a).  In Hall v. West, No. 95-757, slip at 
9, (U.S. Vet. App. Sept. 29, 1998) (single-judge 
nonprecedential memorandum decision), cited herein only for 
guidance, it was concluded that "[t]he Secretary's argument 
that direct service connection for disease or injury 
resulting from abuse of alcohol or drug is precluded by §§ 
101(16) and 105(a) is correct."  Moreover, the General 
Counsel, in Paragraph 9 of VAOPGCPREC 7-99 (June 9, 1999), 
explicitly stated that Section 105(a), which the Court did 
not address in Barela, precludes direct service connection of 
[a substance-abuse] disability.  

A.  Liver Disease Caused by Alcohol Abuse

The appellant contends, in essence, that service connection 
is warranted for the cause of the veteran's death on the 
basis that the medications for his service-connected 
disabilities, in conjunction with his alcohol abuse, caused 
or materially contributed to his fatal liver disease.  The 
Board notes that secondary service connection may be granted 
when a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection also may be established for 
additional disability resulting from aggravation by a 
service-connected condition.  Allen v. Brown, 8 Vet. App. 374 
(1998).   

The veteran was diagnosed with alcoholic hepatitis, history 
of alcohol abuse, portal and vein thrombosis following 
hospitalization at the VAMC in July 1998.  Further, the 
competent medical evidence of record demonstrates that the 
veteran's alcohol abuse was a causal factor in his 
development of liver disease, complications of which caused 
his death.  However, the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a veteran's own willful 
misconduct, or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  See 38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(a); VAOPGPREC 7-99.  

The veteran's liver disease has been directly attributed to 
alcohol abuse and there is no competent medical evidence of 
record that demonstrates otherwise.  There is no medical 
evidence to suggest that the veteran's alcohol abuse, which 
eventually caused his fatal liver disease many years after 
service, began during or was causally linked to service and, 
in any event, service connection for cause of the veteran's 
death on this basis is precluded by law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Moreover, there is no medical 
evidence that the veteran's alcohol abuse was caused by or 
aggravated by his service-connected disabilities.  That is, 
there is no competent opinion to support a finding that the 
veteran's abuse of alcohol was a form of self-medicating 
because of pain or other symptoms attributable to the 
veteran's service-connected disabilities.  The medical 
evidence of record suggests  no causal relationship between 
the veteran's service-connected disabilities and alcohol 
abuse.  As such, secondary service connection for alcohol 
abuse is not warranted.

While the appellant has opined that the veteran used alcohol 
as a means of "medicating" his service-connected 
disabilities, this opinion is unsupported by the medical 
evidence.  The appellant does not have the requisite 
expertise to render a competent opinion regarding the cause 
of the veteran's alcohol abuse; as such, her opinion has 
little probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Although there is some evidence that shows that the veteran's 
liver failure was caused by alcohol abuse, there is no 
competent medical evidence that shows alcohol abuse had its 
inception in service or is etiologically related to any of 
the veteran's service-connected disabilities.  There is no 
medical evidence to suggest that the veteran's fatal liver 
disease began during or was causally linked to his period of 
active duty. 



B.  Service-connected Disabilities 

The Board will next address the matter of whether any of the 
veteran's service-connected disabilities caused his death.  
The evidence shows that the veteran died on August [redacted], 1998.  
At the time of his death, service connection had been 
established for cervical disc disease with myopathy and 
myopathy of the left upper extremity, rated as 60 and 20 
percent disabling, respectively.  Neither disability was 
listed as either the immediate or contributory cause of 
death.  The death certificate listed the immediate cause of 
death as complications of end-stage liver failure.  There is 
no competent medical evidence of record of a nexus between 
the veteran's service-connected cervical disc disease and 
myopathy and his death.  In fact, the only competent medical 
evidence of record indicates that complications of liver 
disease, which began many years after service as the result 
of alcohol abuse, caused the veteran's death.  

The appellant may believe that there was a causal 
relationship between the medications the veteran took for his 
service-connected disabilities and his death.  However, the 
Board observes that VA reports indicate that the veteran was, 
more often than not, noncompliant with his medications.  The 
Board notes that there is no indication that the appellant 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for her 
statements to be considered competent evidence.  Espiritu, 2 
Vet. App. at 494-95.  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

Therefore, the Board concludes that there is no competent 
medical evidence of record demonstrating a nexus between the 
veteran's service-connected disabilities and his death.    

In summary, the Board finds that there is no competent 
medical evidence of record showing a nexus between the 
veteran's service-connected disabilities and his death. Thus, 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied.

DIC Benefits

The appellant believes that the veteran's death was a result 
of VA medical treatment during his hospitalization in August 
1998.  Specifically, she claims that the VAMC should never 
have granted her husband a weekend pass knowing that his 
condition could deteriorate resulting in his death.  

A claimant of DIC benefits is entitled to service connection 
for cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. § 
1310(b) (West 1991).  When a veteran dies as the result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, compensation shall be 
awarded in the same manner as if such death were service-
connected.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000).

For DIC claims filed on or after October 1, 1997, the 
appellant must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97 (Dec. 31, 1997); 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998).  The appellant filed her claim in September 1998.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2000).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.   The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. 
§ 3.358(c)(1), (2).  Further, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).

Based upon a review of all of the medical evidence of record, 
the Board finds that there is no medical opinion, or other 
competent evidence, of a nexus between the veteran's cause of 
death and any incident of VA treatment, including the 
dispensing of medication or allowing the veteran a weekend 
pass.  The record shows the veteran's noncompliance with his 
medications.  The record also shows that VA staff counseled 
the veteran and the appellant against the veteran having and 
using a weekend pass because of his acute renal failure.  VA 
staff cannot force a patient to take medication nor prevent a 
patient from leaving one of its facilities.  The veteran and 
appellant had been warned about his deteriorating condition 
and instructed on what to do to prevent further 
deterioration.  Over the weekend, the veteran had a gradual 
but progressive decline in mental function.  The appellant 
called Sunday indicating that the veteran was not doing well 
physically and that he had not responded to her properly that 
morning.  VA advised her to either bring him back to the VAMC 
immediately or to call 911 and have him transported to the 
Alexandria hospital.  She did the latter and the veteran was 
transferred from the Alexandria hospital to the VAMC, where 
he was admitted to the Medical Service on August 23 after 
having had an episode of hypoxemia on the day before his 
readmission.  Medical Service performed a paracentesis on the 
night of readmission, draining three liters of ascitic fluid, 
and started the veteran on Lasix with improvement in oxygen 
saturations.  However, the veteran experienced a respiratory 
arrest and died early the morning of August [redacted], 1998.  There 
is no medical evidence that VA treatment caused an increase 
in disability beyond the natural progress of the veteran's 
disease or led to the veteran's death.  See 38 C.F.R. § 3.358 
(2000).  In fact, the immediate cause of the veteran's death 
has been identified as respiratory arrest as a complication 
of underlying liver failure.

The record shows that the veteran was chronically ill and 
that his health was severely compromised by his acute renal 
failure.  VA hospital reports suggest that the veteran's 
death was a natural progression of the veteran's disease and 
the veteran's own decision, and the appellant's acquiescence, 
to leave the VAMC against VA staff recommendation.  While the 
appellant believes that the veteran died due to VA 
negligence, as a lay person, she may not provide evidence of 
medical causation.  Espiritu, 2 Vet. App. at 494-95.  
Accordingly, in the absence of a nexus or link between the 
cause of the veteran's death and VA treatment, the Board must 
deny the appellant's claim and being unaware of any 
additional relevant evidence, the VA has no further duty to 
assist the appellant in developing the record.  

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

